286 F.2d 431
Daniel Ellis WELLS, Appellant,v.Beryle C. SACKS, Warden, Ohio Penitentiary, Appellee.
No. 14227.
United States Court of Appeals Sixth Circuit.
December 28, 1960.

William Allen Ogden, Cincinnati, Ohio, for appellant.
Aubrey A. Wendt, Asst. Atty. Gen., Mark McElroy, Atty. Gen., on brief, for appellee.
Before McALLISTER, Chief Judge, and MARTIN and WEICK, Circuit Judges.

ORDER.

1
The above cause coming on to be heard upon the record, the briefs of the parties and the argument of counsel in open court and the court being duly advised:


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed.